United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF JUSTICE, FEDERAL
)
BUREAU OF PRISONS, Fort Worth, TX,
)
Employer
)
___________________________________________ )
C.J., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2330
Issued: August 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 25, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated July 2, 2008, which denied modification of a
December 28, 2007 decision affirming the termination of her compensation benefits. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
benefits effective June 7, 2007; and (2) whether appellant met her burden to establish that she
had any disability after June 7, 2007 causally related to the December 16, 2002 employment
injury.
FACTUAL HISTORY
On December 16, 2002 appellant, then a 33-year-old case manager, sustained injuries to
her left knee, left elbow and left wrist after she fell on a wet floor in the performance of duty.

She stopped work on December 17, 2002. The Office accepted the claim for contusion of the
left elbow, left sprain/strain of the left wrist, contusion of the left knee and tear of the medial
meniscus of the left knee.
Appellant returned to work on January 31, 2003 but stopped on February 24, 2003. She
underwent left knee arthroscopy with partial medial meniscectomy, chondroplasty of the patella
and total synovectomy on April 28, 2003; and arthroscopy with lateral release, chondroplasty of
the medial femoral condyle and patella and total synovectomy on September 15, 2003.
Appellant received compensation benefits.
In a June 4, 2004 report, Dr. Bill E. Weldon, an osteopath and treating physician, advised
that appellant had not recovered from her injuries and had severe disabling pain and left knee
rigidity. Appellant had swelling, popping, crepitance and a decreased range of motion in the left
knee. Dr. Weldon stated that appellant used a cane and advised that it was unsafe for her to
return to full-time light duty as it would put her at risk for further injury. He found that she
remained totally disabled for at least six months.
In a June 30, 2005 report, Dr. Charles E. Graham, a Board-certified orthopedic surgeon
and an Office referral physician, opined that appellant had residuals of left knee contracture, due
to a failure to rehabilitate, and left lateral epicondylitis that should resolve with exercise. He
advised that appellant could return to work as a case manager with restrictions on lifting more
than 10 pounds and being allowed to sit and stand as needed.
In a July 19, 2005 report, Dr. Weldon reiterated that appellant had not recovered from her
work injuries. He noted severe disabling pain and rigidity in her left knee, shoulder and elbow
and in the lumbar spine. Appellant had very limited range of motion with weakness,
paresthesias, swelling and crepitance in her left leg. Dr. Weldon opined that she remained
disabled due to her work-related injuries. The Office found a conflict in medical opinion
between Dr. Weldon and Dr. Graham as to appellant’s capacity to return to work.
On September 8, 2005 the Office referred appellant to Dr. John A. Sklar, a
Board-certified physiatrist, for an impartial medical evaluation. In an October 14, 2005 report,
Dr. Sklar reviewed her history of injury and treatment and opined that there was no reason that
she could not return to work. He indicated that her work-related conditions had resolved and
opined that her left knee degenerative disease was not work related. Dr. Sklar noted that
appellant had work restrictions but advised that these restrictions were not due to her
work-related injuries. He also noted that appellant underwent a functional capacity evaluation on
the day he examined her but explained her results were “invalid because she gave less than
maximal effort.” Dr. Sklar opined that appellant could return to work in her sedentary position
as a case manager.
By decision dated December 16, 2005, the Office terminated appellant’s entitlement to
compensation benefits effective December 24, 2005. It found that the weight of the medical
evidence demonstrated that there were no work-related residuals or disability.
Appellant requested a hearing. In a January 10, 2006 report, Dr. Weldon diagnosed left
ulnar nerve entrapment, left knee internal derangement and lumbar strain/sprain. He advised that

2

she had not recuperated from her injuries and continued to have severe disabling pain and
rigidity in her left knee, shoulder and elbow. Appellant opined that appellant could not return to
any type of employment.
On April 10, 2006 an Office hearing representative vacated the Office’s December 16,
2005 decision and remanded the case to the Office with instructions for the Office to amend the
statement of accepted facts and request clarifying information from Dr. Sklar regarding whether
residuals of appellant’s work injury had resolved.
On June 14, 2006 the Office requested that Dr. Sklar provide a clarifying opinion. On
July 13, 2006 Dr. Sklar noted that he was aware of appellant’s duties and advised that she could
return to work in her sedentary job as a case manager. However, he indicated that she was not
able to perform any physical maneuvers associated with law enforcement officer duties, such as
subduing an inmate. Dr. Sklar advised that there were other factors that were not work related,
such as degenerative disease of the left knee, which predated the date of injury, fibromyalgia and
obesity. He noted that appellant’s obesity was a significant cause of the stress on her knees and
was most likely the source of her degenerative disease in the knees. Dr. Sklar opined that she did
not have residuals of her December 16, 2002 employment injury. On July 21, 2006 the Office
proposed to terminate compensation benefits based on Dr. Sklar’s report.
By decision dated August 29, 2006, the Office finalized its proposed notice and
terminated appellant’s entitlement to medical and wage-loss compensation benefits.
On September 11, 2006 appellant requested a hearing and submitted an August 1, 2006
report from Dr. Weldon, who noted diagnoses and indicated that she continued to have severe
disabling pain and rigidity in her left knee, shoulder, elbow and lumbar spine. Dr. Weldon noted
that she had very limited range of motion in the lumbar spine and weakness, paresthesias,
swelling and crepitance in her left lower extremities. He also indicated that appellant had
weakness and paresthesias in the left forearm and hand and an unstable gait, which required the
use of a cane for ambulation. Appellant had limited use of her left arm and left hand due to
nerve damage. Dr. Weldon opined that she was totally disabled “due to her injury-related
medical conditions.” He also added that appellant’s current disability was “a direct result of her
on[-]the[-]job injury sustained on December 16, 2002.”
On December 8, 2006 a hearing representative set aside the August 29, 2006 decision
finding that there was an unresolved conflict in the medical evidence. The Office hearing
representative noted that, at the time the Office referred the claimant to Dr. Sklar, there was a
medical conflict regarding appellant work restrictions but no conflict on whether all residuals of
the December 16, 2002 work injury had ceased. The hearing representative found that
Dr. Sklar’s opinion, that all residuals of the work injury had ceased, created a conflict with
Dr. Weldon’s opinion that appellant had continuing residuals of her work injury. The hearing
representative directed that her compensation benefits be reinstated and directed that appellant be
referred for a new impartial medical evaluation to resolve the conflict regarding residuals of the
work injury.

3

On January 12, 2007 the Office referred appellant along with a statement of accepted
facts and the medical record to Dr. Robert E. Holladay, a Board-certified orthopedic surgeon, for
an impartial evaluation to resolve the conflict in opinion between Drs. Weldon and Sklar.
In a February 7, 2007 report, Dr. Holladay noted appellant’s history of injury and
treatment. He diagnosed torn medial meniscus, left knee; postoperative partial medial
meniscectomy, left knee; lateral epicondylitis, left elbow and strain and sprain of the left wrist.
Dr. Holladay examined appellant and noted findings which included full range of motion of the
wrist and left hand with no evidence of atrophy. He related that there was no evidence of active
condition of the left wrist related to the December 16, 2002 injury. Regarding the left elbow,
Dr. Holladay noted localized tenderness over the lateral epicondyle and indicated that appellant
did not have atrophy of the arm, but had full range of motion of the left elbow. He stated that the
left knee had “voluntary restricted movement.” Dr. Holladay explained that there was an
“absence of any clinical, relevant objective physical findings.” He noted that appellant would
“not fully extend her knee.” Dr. Holladay opined that it was “difficult to explain this on a
medical basis based upon a torn meniscus[,] an arthroscopy and postoperative physical therapy.”
He determined that appellant was capable of light sedentary “desk-like activity.” Dr. Holladay
opined that appellant was capable of sitting for an eight-hour workday and could use her upper
extremities for grasping, fine manipulation, pushing and pulling at desktop level. Dr. Holladay
noted that she could occasionally stand and walk up to 200 feet before she needed a position
break. He advised that appellant should avoid climbing steps, stairs or ladders and that she
should avoid any lifting over 10 to 15 pounds on an occasional basis. Dr. Holladay added that
she could frequently lift 10 pounds or less and that she could use a computer or other simple
office equipment. He indicated that appellant could perform these tasks for at least eight hours a
day. Dr. Holladay opined that there was no medical basis on which to attribute continuing
residuals in the left knee, elbow or wrist. In a February 7, 2007 work restriction evaluation, he
indicated that appellant could work within restrictions up to eight hours daily.
On March 13, 2007 the Office requested that Dr. Holladay clarify his opinion regarding
whether appellant had continuing disabling residuals of her accepted work injury. In an
April 18, 2007 addendum report, he opined that the medical evidence did not support continuing
disability related to the December 16, 2002 injury.
On May 7, 2007 the Office proposed to terminate appellant’s compensation on the basis
that the weight of the medical evidence, as represented by the report of Dr. Holladay, established
that the residuals of the work injury of December 16, 2002 had ceased.
On May 24 2007 appellant disagreed with the termination. She also submitted a May 18,
2007 report from Dr. Weldon, who opined that she had not recovered fully from her injuries and
continued to have severe disabling pain and rigidity in her left knee, arm, elbow and lower back.
He advised that appellant required ongoing medical care. Dr. Holladay noted findings and
opined that she was totally and permanently disabled for at least six months.
By decision dated June 7, 2007, the Office terminated appellant’s entitlement to
compensation benefits effective June 7, 2007.

4

On July 3, 2007 appellant requested a review of the written record. In a June 25, 2007
report, Dr. Weldon opined that she was totally disabled due to low back, left arm and left knee
injuries she sustained at work. He noted that appellant’s work injuries affected her concentration
and attention span which made her “unable to perform work duties.” In a June 28, 2007 report,
Dr. Janet Lewis, a Board-certified orthopedic surgeon and treating physician, noted treating
appellant for left hand pain that started five years earlier. She diagnosed left lateral epicondylitis
and carpal tunnel syndrome. Dr. Lewis advised that a fluoroscopy was normal for the left hand,
wrist and elbow.
By decision dated December 28, 2007, the Office hearing representative affirmed the
Office’s June 7, 2007 decision.
On March 6, 2008 appellant requested reconsideration and submitted additional medical
evidence. The additional medical evidence included a June 18, 2007 report from Dr. Christopher
Hull, an osteopath and a Board-certified orthopedic surgeon, who diagnosed medial arthrosis of
the left knee, obesity, mental disorder currently under treatment with psychiatrist, latex allergy
and mild cardiac regurgitation. He examined appellant and opined that she had a chronic pain
problem that was emotional but was also related to obvious damage in her left knee. Dr. Hull
opined that her symptoms were related to her work-related injury. He recommended pain
management. In a February 1, 2008 report, Dr. Weldon reiterated his opinion that appellant
remained totally disabled.
In a February 28, 2008 report, Dr. Joe Daniels, an osteopath, noted treating appellant for
a December 16, 2002 work injury. He advised that he previously indicated that she had reached
maximum medical improvement. However, Dr. Daniels indicated that he “was only speaking
from the surgery standpoint, regarding [appellant’s] left knee and not to the patients overall
injuries.” He opined that appellant needed continued medical treatment and remained “totally
disabled for the foreseeable future do to the extent of her injuries.”
By decision dated July 2, 2008, the Office denied modification of the prior decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.1 Having determined that an employee has a disability
causally related to his or her federal employment, the Office may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.2
The Federal Employees’ Compensation Act3 provides that, if there is disagreement
between the physician making the examination for the Office and the employee’s physician, the
1

Curtis Hall, 45 ECAB 316 (1994).

2

Jason C. Armstrong, 40 ECAB 907 (1989).

3

5 U.S.C. §§ 8101-8193, 8123(a).

5

Office shall appoint a third physician who shall make an examination.4 In cases where the
Office has referred appellant to an impartial medical examiner to resolve a conflict in the
medical evidence, the opinion of such a specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.5
ANALYSIS -- ISSUE 1
The Office determined that a conflict of medical opinion existed regarding the issue of
whether appellant’s work-related conditions had resolved based on the opinions of Dr. Weldon,
appellant’s physician, who supported an ongoing employment-related condition and disability,
and Dr. Sklar, an Office referral physician, who opined that the employment-related condition
had resolved. Therefore, it properly referred appellant to Dr. Holladay, a Board-certified
orthopedic surgeon, for an impartial medical examination to resolve the conflict.
In his February 7, 2007 report, Dr. Holladay examined appellant and found no evidence
of atrophy or an active condition of the left wrist or arm related to the December 16, 2002
employment injury. He also found full range of motion of the left elbow. Regarding appellant’s
left knee, Dr. Holladay explained that she had “voluntary restricted movement” and would “not
fully extend her knee.” He explained that she did not have any “clinical, relevant objective
physical findings” and opined that it was “difficult to explain this on a medical basis based upon
a torn meniscus for an arthroscopy and postoperative physical therapy.” Dr. Holladay
determined that appellant was capable of light sedentary “desk-like activity.” He noted work
restrictions, indicating that she could occasionally stand and walk for distances up to 200 feet
before she needed to take a position break. Dr. Holladay indicated that appellant should avoid
climbing steps, stairs or ladders and set forth lifting restrictions. He indicated that she no longer
had residuals of her left knee, elbow or wrist.
On March 13, 2007 the Office requested clarification with regard to appellant’s
employment-related disability and residuals. When it secures an opinion from an impartial
medical specialist for the purpose of resolving a conflict in the medical evidence and the opinion
from the specialist requires clarification or elaboration, the Office has the responsibility to secure
a supplemental report from the specialist for the purpose of correcting a defect in the original
As the Office needed clarification from Dr. Holladay regarding appellant’s
report.6
employment-related residuals, it properly requested clarification from him. In his supplemental
report dated April 18, 2007, Dr. Holladay opined that the medical evidence did not support
continuing disability related to the December 16, 2002 employment injury.
The Board finds that Dr. Holladay’s opinion is not entitled to special weight as his reports
are insufficiently rationalized to resolve the conflict in the medical evidence. Although
Dr. Holladay indicated in his February 7, 2007 report that, the accepted conditions had resolved,
he also noted that appellant had continuing work restrictions. When asked by the Office for
4

5 U.S.C. § 8123(a); Shirley L. Steib, 46 ECAB 309, 317 (1994).

5

Gary R. Sieber, 46 ECAB 215, 225 (1994).

6

Roger W. Griffith, 51 ECAB 491 (2000).

6

clarification regarding disabling residuals, Dr. Holladay, in one sentence, advised that the
medical evidence did not support continuing disability related to the December 16, 2002
employment injury. Dr. Holladay did not provide any further explanation or rationale addressing
the reasons for his conclusion. The Board has held that medical opinion that is not fortified by
rationale is of diminished probative value.7 Dr. Holladay’s supplemental report only addressed
employment-related disability. He did not address whether all residuals of the accepted
conditions had ceased. This is important as the Office terminated all compensation benefits, not
just wage-loss benefits. In neither of his reports did Dr. Holladay explain the apparent
contradiction between his finding that appellant had fully recovered from her work injuries and
his finding that she could only perform restricted work. He gave no medical explanation to
support his opinion that appellant’s accepted conditions had fully resolved and to explain why
the work restrictions that he prescribed were not due to the accepted conditions. Therefore,
Dr. Holladay’s opinion is of diminished probative value as it contains insufficient medical
rationale to support that appellant no longer has residuals of her work injury.
For these reasons, the Board finds that the Office improperly relied on the opinion of
Dr. Holladay to establish that appellant had no remaining disability or residuals from her
accepted employment injuries. The Board finds that the Office did not meet its burden of proof
to terminate her compensation benefits as there remains an unresolved conflict in the medical
evidence.
CONCLUSION
The Board finds that the Office did not meet its burden of proof in terminating
appellant’s benefits effective June 7, 2007.8

7

Cecilia M. Corley, 56 ECAB 662 (2005).

8

In light of the Board’s disposition on the first issue, the second issue is moot.

7

ORDER
IT IS HEREBY ORDERED THAT the July 2, 2008 and December 28, 2007 decisions
of the Office of Workers’ Compensation Programs are reversed.
Issued: August 4, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

